﻿Mr. President, I would like to congratulate you warmly on your election to the presidency of the forty-sixth session of the General Assembly. Your election is clear recognition of the importance of the Kingdom of Saudi Arabia in the world of today in general and in its own region in particular. I am confident that your many years of experience at the United Nations will prove invaluable in guiding this most important session to its fruitful conclusion. I also wish to pay a tribute to your predecessor, Mr. Guido de Marco, for the skilful manner in which he steered the work of the forty-fifth session.
I would further like to welcome to our ranks the seven new Member States. We look forward to closely cooperating with them for the furtherance of our common objectives. Not since 1960, when the Republic of Cyprus was among 16 new Members, has the United Nations admitted so many Members at one session.
During the last 12 months, the vast changes set in motion on the international political scene have continued at a pace which defies imagination. The forces of democracy are marching forward, brushing aside those who wish to cling to the past. This process has freed the international community from the handcuffs of the former East-West divide and created a new spirit of international solidarity and cooperation.
This spirit of cooperation successfully passed its first major test posed by the aggression of Iraq against Kuwait. The human suffering and destruction caused by the occupation of Kuwait and the ensuing Gulf war proved to us all that even more important than addressing aggression is the need to create a system of making such acts of aggression impossible and of helping to reverse similar situations that still persist. Conflict prevention and conflict resolution have always been and continue to be major objectives of the United Nations. In this respect, I would like to emphasize the historic significance of the Charter of Paris and the role that the process of the Conference on Security and Co-operation in Europe can play in the future in safeguarding peace and respect for human rights in Europe.
We all know that a just world is one in which international law is respected and applied. Therefore, we all have an obligation to apply the rule of law and the appropriate process of peaceful settlement of disputes, including recourse to the International Court of Justice, and to refrain from imposing the will of the stronger.
We are witnessing daily scenes of suffering, loss of innocent life and blatant violations of human rights in the name of asserting misguided nationalist aspirations. If this process is left unchecked, we run the danger of seeing the mosaic o£ existing international order being shattered into a multitude of micro-entities. It is an illusion to believe that the creation of entities with an exclusive ethnic, religious or tribal character is the way to a world of happiness and prosperity. On the contrary, human experience has shown that greater progress has been recorded by those multi-ethnic and multi-confessional societies in which all groups were enjoying equal opportunities in a democratic environment.
The international community must not hesitate in sending out a resounding message to those tempted to exploit or exacerbate ethnic grievances as a means to power. Differences must be settled by peaceful means and we must never forget that it is through democracy and strict respect for the human rights of all individuals, irrespective of their ethnic identity, that we can redress the grievances of the past and build a new free world society.
However, if extreme nationalism is not to be condoned, the exploitation of ethnic and religious differences in order to promote one country's own strategic or other interests against a smaller one is unforgivable and should be condemned. Yet in Cyprus, for 17 years now we have continued to suffer the results of the invasion by Turkish forces, which continue to occupy nearly 37 per cent of our territory, thus dividing our country in two and creating the present status quo. The facts are that 200,000 people - equivalent to a third of the population - were uprooted from their ancestral homes and properties; 1,619 missing persons are still unaccounted for. Around 70,000 illegal Turkish settlers, brought over to the occupied area to alter the demographic character of the Island, by the shear magnitude of their number threaten the very existence of the Turkish Cypriot community these are the realities of the Cyprus problem, and this is why the status quo has been and continuous to be condemned by the whole world as unacceptable.
This is also why the United Nations and the Secretary-General have been labouring hard in order to promote a solution. At no time during the last three years was the world community as hopeful that a solution of the Cyprus problem was close at hand as it was this summer. The Cyprus problem was promoted from the back burner to the forefront of global affairs. I would like on this occasion to express my thanks and appreciation to all the world leaders who have taken a personal interest, and in particular to President George Bush for his determination to act as a catalyst and contribute to the efforts of the Secretary-General,
Mr. Javier Peres de Cuellar. His determination in this regard, as well as that of many other leaders, was reiterated from this very rostrum at this session. 
It was on 2 August this year, on the anniversary of the invasion of Kuwait by Iraq, that President Bush, after consulting the Secretary-General, President Ozal and Prime Minister Mitsotakis, announced the holding of an international meeting on Cyprus by the end of September. There were two provisos in President Bush's announcement: that the meeting would take place only after adequate progress was registered, and that the Secretary-General, in consultation with the Security Council, would determine the composition of the meeting. He assured the Secretary-General of our determination to abide by the process agreed upon and in earnest pursued our cooperation with him and his Representatives. The Secretary-General's representatives visited Ankara twice. They brought ideas and views from Ankara which we started to discuss. It soon transpired, however, that the Turkish Cypriot leadership was raising augmented preconditions for the continuation of the process. All the members of this Assembly will recall that a high-level meeting held under the mandate of the Secretary-General in February and March 1990 collapsed when the Turkish Cypriot side set forth unacceptable preconditions claiming a separatist right to self-determination, which were completely rejected by the Secretary-General in his report and the subsequent Security Council resolution 649 (1990). This time they added a new dimension to their untenable positions by claiming sovereignty, in complete contravention of all relevant Security Council resolutions and particularly resolutions 541 (1983), 550 (1984) and 649 (1990).
Almost in parallel, the Turkish Prime Minister publicly reneged on all the commitments of his Government to the United Nations and others concerning elements for progress towards a solution of the Cyprus problem, at the same time announcing that the September date for an international meeting was no longer feasible - not surprising in the circumstances. 
In a vain attempt to justify their behaviour, they supplied the media with a barrage of suggestions for contacts and high-level meetings. Let me tell the Assembly that for years the Turkish military authorities have been forbidding Turkish Cypriots to have any contact with their Greek Cypriot compatriots. Dozens of groups comprising doctors, teachers, trade unionists, youth groups and politicians are the victims of a heartless application of separatism. Even sick persons are often prohibited from visiting a hospital to obtain special treatment. Let me also explain that whenever the international community points an accusing finger at the leadership of the Turkish side for non-compliance with the agreed process, they attempt to get out of their commitments by making alternative proposals on procedure, ignoring the fact that the first rule of negotiations is to stick to agreements.
All these years we have spared no efforts in the guest for a solution and have shown the maximum degree of cooperation with the Secretary-General and his representatives. We are motivated in our efforts by the belief that solution of the Cyprus problem will benefit not only the Greek and Turkish Cypriots alike but also Turkey and Greece and, in addition, promote security in the Mediterranean and Europe. What is even more important is that a solution will demonstrate that differences can be bridged and trust can be repaired. We are steadfast in our objective of promoting a solution which will allow the two communities to live and work together in peace and security in a united federal Cyprus, where economic prosperity will be shared by all and human rights and fundamental freedoms ill be universally applied.
Unfortunately, the anticipation of a change in the Turkish attitude and policies, which the international community was led to believe was at hand turned out to be a mirage. In all its positions, the Turkish side unyieldingly insists on the maintenance and legitimization of the status quo. One cannot but feel that the guiding principle of Turkish policy remains that the military power shall impose its will. It is the continuous presence of Turkish troops that perpetuates the Cyprus problem. At a time in history when the world has demanded and secured the withdrawal of foreign troops from all countries, it is an anachronism for the Turkish forces to remain and continue the forcible division of the island.
Are we frustrated by the lack of progress? Yes, we are. Will we give up? No, certainly not. We are in duty bound to the people of Cyprus, to the people of our region and to the people of the world to continue to strive for a just and viable solution which brings peace, security and a better life to all Cypriots throughout the island. To this we remain committed and we shall not be derailed from our ultimate goal.
The anachronism of the continued division of Cyprus is highlighted even more when contrasted with the reunification of Europe and the substantial progress made towards finding solutions to the problems in Cambodia, Afghanistan, Western Sahara and El Salvador,
The Republic of Cyprus welcomes the recent developments in South Africa as definite steps in the right direction but maintains its belief that only when South Africa is fully transformed into a non-racial, democratic and unified country, where basic human rights and freedoms are enjoyed by all, can South Africa truly enjoy peace.
We are also encouraged by the fact that in the Middle East there have been positive developments in a number of areas. Substantial progress has been made towards the convening of an international peace conference, which will, it is hoped, pave the way for the people of Palestine end Israel to enjoy peace and security. We are further encouraged by the ending of civil strife and the dismantling of barricades in Lebanon, as well as the anticipated end of the tragedy of the remaining hostages. I am certain that members here all share with me the feelings of appreciation to the Secretary-General for his efforts in this direction.
Whatever progress we have made on the road to democracy and the consolidation of world peace will not be built on sound foundations unless we come to grips with the disastrous repercussions of the growing gap between North and South.
Figures may not mean much, but I should like to point out that behind the statistics showing that 77 per cent of the population of this planet accounts for only 15 per cent of its income in hidden the continuing tragedy and suffering of more than one billion human beings living in abject poverty and destitution. In recent years we have all talked at length about the debt crisis. However, the debt problem not only persists but is becoming far worse. What counts even more than the fact that the total debt is in excess of $1.2 trillion is that during the last three years the net transfer of resources from developing countries to developed countries accounted for nearly $200 billion. I do not know who is helping whom! Equally catastrophic, in its effects, is the wall of protectionism that is erected. For agricultural and textile products alone, this costs the developing countries approximately $150 billion annually and further reduces their share of the world market, which has declined by about one fifth in recent years.
Three years ago, from this very rostrum, I suggested that we could address the problem of development only by diverting funds from military expenditure. At that time this may have sounded like a Utopian's dream. Today we all know that military expenditure, both in the developed world and in the developing world, can be dramatically reduced. Let us now translate what was then a dream into reality.
Whatever sums of money we may spend on development, however, will bring no results unless we make sure that the products that we help the third-world countries to produce are allowed to reach consumers in the developed world. We know that free trade is the precondition for a healthy world economy, but the sad reality is that the Uruguay Round has still to be completed - with a delay of more than a year - and in the last few years, whilst the poor
countries have been opening up their markets, the rich countries have been erecting store and more barriers.
Environmental destruction is the other major danger that humanity is threatened with. Ironically, this is a result of both uncontrolled development in the industrialised world and inadequate development in the developing world. Available data leave us no room for complacency, as the deteriorating situation must be arrested and reversed immediately. The environment is the common heritage of mankind, transcending national boundaries. Its global nature requires global solutions. The Conference on the Environment and Development planned for 1992 is particularly important as it is expected to identify and develop global strategies to safeguard the future of our planet. To achieve this, however, we need not only resolutions but also large sums of money, which can be secured only through the establishment of an environment fund.
The United Nations today enjoys a position of prominence in world affairs - no longer impeded by the East-West divid. order to fulfil its role and meet the many challenges we are facing, the United Nations must not only have the support of all Member States - such support is indispensable - but also restructure and revitalize its organization. We are heartened to note that in the area of peace-keeping we have seen the United Nations become actively involved in previously uncharted areas. The Republic of Cyprus knows better than most the invaluable services that the United Nations peace-keeping missions offer, and I wish to take this opportunity to express again our thanks and appreciation to the United Nations Peace-keeping Force in Cyprus (UNFICYP) and to all involved with its mission.
Over the last decade the United Nations has been fortunate to have as its Secretary-General Mr. Javier Peres de Cuellar. Throughout his tenure the United Nations has been steered by an experienced and seasoned diplomat, whose dedication in advancing the purposes and principles of the United Nations is recognised by all. We congratulate him and wish him every success in the future. Cyprus has first-hand experience, over many years, of the skills and devotion that characterise the Secretary-General, and I wish to take this opportunity to reiterate our unflinching support for his efforts to find a solution for the Cyprus problem.
Our generation is witnessing an unprecedented acceleration of history, which affects all the fields of human experience. The end of the cold war has freed the world from the narrow confines of Power-bloc considerations. Yet permanent peace is not fully in our grasp. An international community working within a metamorphosed United Nations can combat the ills and inequalities of our society. The United Nations, however, can be only as effective as the input that it receives from each and every one of us.
Let us, then, show, here at this General Assembly, that the remnants of the past order of inequality and strife have been buried. In its place, permanent peace, security and development for all must be the guiding force of our future actions. We ourselves are the jury, and our verdict will determine whether we shall be freed to a better future or condemned to a more dismal past.
